[roadrunnerexecutedfiftha001.jpg]
EXECUTION VERSION FIFTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT FIFTH AMENDMENT
AND WAIVER TO CREDIT AGREEMENT (this “Fifth Amendment”) dated as of September
19, 2018 among ROADRUNNER TRANSPORTATION SYSTEMS, INC., a Delaware corporation
(the “Company”), each of the Subsidiaries of the Company identified as
“Subsidiary Guarantors” on the signature pages to the Credit Agreement (the
“Subsidiary Guarantors”), the Lenders (as defined below) party hereto and BMO
HARRIS BANK N.A., as Administrative Agent (the “Administrative Agent”), each of
which is a party to the Existing Credit Agreement (as defined below). WHEREAS,
Company, the Subsidiary Guarantors, the financial institutions from time to time
party thereto as lenders (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of July 21, 2017 (as amended,
supplemented, or otherwise modified from time to time prior to this Fifth
Amendment and as in effect immediately prior to the effectiveness of this Fifth
Amendment, the “Existing Credit Agreement”, and as amended by this Fifth
Amendment and as may be further amended, supplemented or otherwise modified and
in effect from time to time, the “Amended Credit Agreement”). WHEREAS, the
Company and the Subsidiary Guarantors request that the Lenders and the
Administrative Agent amend the Existing Credit Agreement in certain respects,
and the Lenders party hereto and the Administrative Agent are willing to so
amend the Existing Credit Agreement, as set forth below. WHEREAS, an Event of
Default exists under the Existing Credit Agreement, and the Company and the
Subsidiary Guarantors request that the Lenders and the Administrative Agent
waive such Event of Default, and the Lenders party hereto and the Administrative
Agent are willing to so waive such Event of Default, as set forth below.
WHEREAS, these recitals shall be construed as part of this Fifth Amendment. NOW
THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows: Section 1. Definitions. Except as otherwise defined in
this Fifth Amendment, terms defined in the Amended Credit Agreement are used
herein as defined therein. Section 2. Amendments to the Existing Credit
Agreement. From and after the Fifth Amendment Effective Date, the Existing
Credit Agreement shall be amended as follows: 2.01. References Generally.
References in the Existing Credit Agreement (including references to the
Existing Credit Agreement as amended hereby) to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein” and “hereof”) and each
reference to the Existing Credit Agreement in the other Loan Documents (and
indirect references such as “thereunder”, “thereby”, “therein” and “thereof”)
shall be deemed to be references to the Existing Credit Agreement as amended
hereby. 2.02. Amended Language. (a) Section 1.01 of the Existing Credit
Agreement is amended by adding the following defined term in appropriate
alphabetical order as follows: AmericasActive:12674471.7



--------------------------------------------------------------------------------



 
[roadrunnerexecutedfiftha002.jpg]
“Fifth Amendment Effective Date” means September 19, 2018. (b) Section 1.01 of
the Existing Credit Agreement is amended by amending and restating the following
defined terms in appropriate alphabetical order as follows: “Dominion Trigger
Period” means the period (a) commencing on the day that (i) an Event of Default
has occurred and is continuing or (ii) Adjusted Excess Availability is less than
the greater of (x) ten percent (10.0%) of the Maximum Borrowing Amount at such
time and (y) $17,500,000 for a period of five (5) consecutive Business Days,and
(b) continuing until the date that during the previous thirty (30) consecutive
days, (i) no Event of Default has existed, and (ii) Adjusted Excess Availability
has been equal to or greater than the greater of (x) ten percent (10%) of the
Maximum Borrowing Amount at such time and (y) $ 17,500,000; provided, that, a
Dominion Trigger Period shall commence on the Fifth Amendment Effective Date and
continue until the requirements set forth in clause (b) above have been
satisfied and the Company has received net cash proceeds from the issuance of
Equity Interests (other than Disqualified Equity Interest) of at least
$30,000,000. “Reporting Trigger Period” means the period (a) commencing on the
day that (i) an Event of Default has occurred and is continuing or (ii) Adjusted
Excess Availability is less than the greater of (x) ten percent (10.0%) of the
Maximum Borrowing Amount at such time and (y) $17,500,000 for a period of five
(5) consecutive Business Days, and (b) continuing until the day (i) no Event of
Default exists, (ii) Adjusted Excess Availability has been equal to or greater
than the greater of (A) $17,500,000 and (B) 10.0% of the of the Maximum
Borrowing Amount for 30 consecutive days; provided, that, a Reporting Trigger
Period shall commence with the first full week following the Fifth Amendment
Effective Date and continue until the requirements set forth in clause (b) above
have been satisfied and the Company has received net cash proceeds from the
issuance of Equity Interests (other than Disqualified Equity Interest) of at
least $30,000,000. “Second Amendment Series E Preferred Stock” means the “Series
E Preferred Stock” as defined in, and issued pursuant to, the Second Amendment
Investment Agreement (as amended by Amendment No. 1 to Investment Agreement and
Termination of Equity Commitment Letter dated as of August 3, 2018); provided
that (A) the aggregate amount of such Preferred Stock shall not exceed
$52,500,000, (B) such Preferred Stock shall be issued in increments of not less
than $8,750,000, (C) the Net Cash Proceeds of each issuance of such Preferred
Stock shall be applied to prepay Term Loans pursuant to Section 2.06(b)(i)(E)
and (D) such Preferred Stock is issued by December 31, 2018. (c) Section 8.12 of
the Existing Credit Agreement is amended by replacing each reference to “Fixed
Charge Coverage Trigger Period” with “Fixed Charge Trigger Period” Section 3.
Waiver to the Existing Credit Agreement. The Company has notified the
Administrative Agent and the Lenders that a Fixed Charge Trigger Period
commenced as of September 6, 2018, and as a result an Event of Default exists
under Section 9.01(b) of the Existing Credit Agreement due to the Consolidated
Fixed Charge Coverage Ratio, determined on a Pro Forma Basis as of July 31,
2018, which is the last day of the Measurement Period most recently ended prior
to September 6th and 7th of 2018, being less than 1.00 to 1.00 (the Event of
Default arising solely from such circumstances is 2



--------------------------------------------------------------------------------



 
[roadrunnerexecutedfiftha003.jpg]
hereafter referred to as the “Specified Default”). The Company hereby requests
the Required Lenders to waive (x) the Specified Default and (y) the imposition
of the Dominion Trigger Period and the Reporting Trigger Period for the period
commencing on September 6, 2018 and ending on the Fifth Amendment Effective
Date. Subject to the terms and conditions set forth in this Agreement, the
Required Lenders hereby waive the Specified Default and imposition of the
Dominion Trigger Period and the Reporting Trigger Period for the period
specified herein. Section 4. Representations and Warranties of the Loan Parties.
The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that as of the Fifth Amendment Effective Date: 4.01. each of the
representations and warranties set forth in the Amended Credit Agreement and in
the other Loan Documents are true and correct in all respects (or in all
material respects for such representations and warranties that are not by their
terms already qualified as to materiality) as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all respects (or in all
material respects for such representations and warranties that are not by their
terms already qualified as to materiality) as of such earlier date, and except
that for purposes of this Section 4.01, (i) the representations and warranties
contained in Section 6.05(a) and (c) of the Amended Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clause (a)
of Section 7.01 of the Amended Credit Agreement and (ii) the representations and
warranties contained in Section 6.05(b) of the Amended Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clause (b)
of Section 7.01 of the Amended Credit Agreement; 4.02. both immediately before
and after giving effect to this Fifth Amendment and the transactions
contemplated hereby, no Default (other than the Specified Default) shall have
occurred and be continuing, or would result therefrom; and 4.03. both
immediately before and after giving effect to this Fifth Amendment and the
transactions contemplated hereby, no Default or Event of Default shall have
occurred and be continuing, or would result therefrom, under the Existing
Investment Agreement and/or the Second Amendment Investment Agreement (as
amended) or any transactions contemplated thereby, and no fees shall have been
paid to any holders of the “Preferred Stock” in connection therewith. Section 5.
Conditions Precedent. The amendments to the Existing Credit Agreement set forth
in Section 2 above shall become effective as of the date (the “Fifth Amendment
Effective Date”), upon which each of the following conditions precedent shall be
satisfied or waived: 5.01. Execution. The Administrative Agent shall have
received counterparts of this Fifth Amendment, executed by the Loan Parties, the
Administrative Agent and the Lenders. 5.02. Preferred Stock Consent. The Lenders
shall have received confirmation that the holders of the “Preferred Stock” under
the Existing Investment Agreement and the Second Amendment Investment Agreement
(as amended by (a) Amendment No. 1 to Investment Agreement and Termination of
Equity Commitment Letter dated as of August 3, 2018 and (b) Amendment No. 2 to
Investment Agreement dated as of September 19, 2018, a copy of which has been
attached hereto as Exhibit A) have consented to the Fifth Amendment in form and
substance satisfactory to the Lenders. 5.03. Borrowing Base Certificate.
Adjusted Excess Availability shall be greater than $17,500,000 on and after
September 8, 2018, as evidenced by a Borrowing Base Certificate for the month
ending August 31, 2018 delivered by the Company to the Administrative Agent on
September 8, 2018. 3



--------------------------------------------------------------------------------



 
[roadrunnerexecutedfiftha004.jpg]
5.04. Costs and Expenses. The Company shall have paid all reasonable and
documented out- of-pocket costs and expenses of the Administrative Agent in
connection with this Fifth Amendment payable pursuant to Section 11.04 of the
Amended Credit Agreement. Section 6. Reference to and Effect Upon the Existing
Credit Agreement. 6.01. Except as specifically amended or waived above, the
Existing Credit Agreement and the other Loan Documents shall remain unchanged
and in full force and effect and are hereby ratified and confirmed. 6.02. The
execution, delivery and effectiveness of this Fifth Amendment shall not operate
as a waiver of any right, power or remedy of the Administrative Agent or any
Lender under the Existing Credit Agreement or any Loan Document, nor constitute
a waiver of any provision of the Existing Credit Agreement or any Loan Document,
except as specifically set forth herein. Section 7. Ratification of Liability.
As of the Fifth Amendment Effective Date, the Company and the other Loan
Parties, as debtors, grantors, pledgors, guarantors, assignors, or in other
similar capacities in which such parties grant liens or security interests in
their properties or otherwise act as accommodation parties or guarantors, as the
case may be, under the Loan Documents to which they are a party, hereby ratify
and reaffirm all of their payment and performance obligations and obligations to
indemnify, contingent or otherwise, under each of such Loan Documents to which
they are a party, and ratify and reaffirm their grants of liens on or security
interests in their properties pursuant to such Loan Documents to which they are
a party, respectively, as security for the Obligations, and as of the Fifth
Amendment Effective Date, each such Person hereby confirms and agrees that such
liens and security interests hereafter secure all of the Obligations, including,
without limitation, all additional Obligations hereafter arising or incurred
pursuant to or in connection with this Fifth Amendment, the Credit Agreement or
any other Loan Document. As of the Fifth Amendment Effective Date, the Company
and the other Loan Parties further agree and reaffirm that the Loan Documents to
which they are parties now apply to all Obligations as defined in the Credit
Agreement (including, without limitation, all additional Obligations hereafter
arising or incurred pursuant to or in connection with this Fifth Amendment, the
Credit Agreement or any other Loan Document). As of the Fifth Amendment
Effective Date, the Company and the other Loan Parties (a) further acknowledge
receipt of a copy of this Fifth Amendment, (b) consent to the terms and
conditions of same, and (c) agree and acknowledge that each of the Loan
Documents to which they are a party remain in full force and effect and is
hereby ratified and confirmed. Section 8. Miscellaneous. Except as herein
provided, the Existing Credit Agreement shall remain unchanged and in full force
and effect. This Fifth Amendment is a Loan Document for all purposes of the
Amended Credit Agreement. This Fifth Amendment may be executed in any number of
counterparts, and by different parties hereto on separate counterpart signature
pages, and all such counterparts taken together shall be deemed to constitute
one and the same instrument. Delivery of a counterpart signature page by
facsimile transmission or by e-mail transmission of an Adobe portable document
format file (also known as a “PDF” file) shall be effective as delivery of a
manually executed counterpart signature page. Section headings used in this
Fifth Amendment are for reference only and shall not affect the construction of
this Fifth Amendment. Section 9. GOVERNING LAW. THIS FIFTH AMENDMENT, AND THE
RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS. Section 10. Release and
Waiver. The Loan Parties each do hereby release the Administrative Agent and
each of the Lenders and each of their officers, directors, employees, agents,
attorneys, personal 4



--------------------------------------------------------------------------------



 
[roadrunnerexecutedfiftha005.jpg]
representatives, successors, predecessors and assigns from all manner of
actions, cause and causes of action, suits, deaths, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, controversies, agreements,
promises, variances, trespasses, damages, judgments, executions, claims and
demands, whatsoever, in law or in equity, and particularly, without limiting the
generality of the foregoing, in connection with the Credit Agreement and the
other Loan Documents and any agreements, documents and instruments relating to
the Credit Agreement and the other Loan Documents and the administration of the
Credit Agreement and the other Loan Documents, all indebtedness, obligations and
liabilities of the Loan Parties to the Administrative Agent or any Lender and
any agreements, documents and instruments relating to the Credit Agreement and
the other Loan Documents (collectively, the “Claims”), which the Loan Parties
now have against the Administrative Agent or any Lender or ever had, or which
might be asserted by their heirs, executors, administrators, representatives,
agents, successors, or assigns based on any Claims which exist on or at any time
prior to the date of this Fifth Amendment. The Loan Parties expressly
acknowledge and agree that they have been advised by counsel in connection with
this Fifth Amendment and that they each understand that this Section 10
constitutes a general release of the Administrative Agent and the Lenders and
that they each intend to be fully and legally bound by the same. The Loan
Parties further expressly acknowledge and agree that this general release shall
have full force and effect notwithstanding the occurrence of a breach of the
terms of this Fifth Amendment or an Event of Default or Default under the Credit
Agreement. [signature pages follow] 5



--------------------------------------------------------------------------------



 
[roadrunnerexecutedfiftha006.jpg]




--------------------------------------------------------------------------------



 
[roadrunnerexecutedfiftha007.jpg]




--------------------------------------------------------------------------------



 
[roadrunnerexecutedfiftha008.jpg]




--------------------------------------------------------------------------------



 
[roadrunnerexecutedfiftha009.jpg]




--------------------------------------------------------------------------------



 
[roadrunnerexecutedfiftha010.jpg]




--------------------------------------------------------------------------------



 
[roadrunnerexecutedfiftha011.jpg]
EXHIBIT A Amendment No. 2 to Investment Agreement [Attached.]



--------------------------------------------------------------------------------



 
[roadrunnerexecutedfiftha012.jpg]




--------------------------------------------------------------------------------



 
[roadrunnerexecutedfiftha013.jpg]




--------------------------------------------------------------------------------



 
[roadrunnerexecutedfiftha014.jpg]




--------------------------------------------------------------------------------



 
[roadrunnerexecutedfiftha015.jpg]




--------------------------------------------------------------------------------



 